 

EXHIBIT 10.53

 

GUARANTY OF RECOURSE CARVEOUTS

This GUARANTY OF RECOURSE CARVEOUTS (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Guaranty”) is
executed as of November 30, 2011 by ALEXANDER’S, INC., a Delaware corporation, 
having an address at 210 Route 4 East, Paramus, New Jersey 07652 (“Guarantor”),
for the benefit of BANK OF CHINA, NEW YORK BRANCH, having an address at 410
Madison Avenue, New York, New York 10017 (together with its successors and
assigns, “Lender”). 

W I T N E S S E T H: 

WHEREAS, pursuant to that certain Loan and Security Agreement, dated of even
date herewith, by and among REGO II BORROWER LLC, a Delaware limited liability
company (“Borrower”) and Lender (together with all extensions, renewals,
modifications, substitutions and amendments thereof, the “Loan Agreement”),
Lender has agreed to make a mortgage loan to Borrower in the aggregate principal
amount of Two Hundred Seventy Five Million and No/100 Dollars ($275,000,000.00)
(the “Loan”), which Loan is evidenced by that certain Consolidated Amended and
Restated Promissory Note, dated of even date herewith, executed by Borrower and
payable to the order of Lender (together with all extensions, renewals,
modifications, substitutions and amendments thereof, the “Note”);  

WHEREAS, the Note is secured by, inter alia, that certain Consolidated, Amended
and Restated Mortgage, Assignment of Leases and Rents and Security Agreement
(the “Mortgage”), dated as of the date hereof and made by Borrower for the
benefit of Lender, and the Loan is further evidenced, secured or governed by
other instruments or documents executed in connection with the Loan (together
with the Note, the Loan Agreement and the Mortgage, collectively, the “Loan
Documents”); 

WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined); and

WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower,
and Guarantor will indirectly benefit from Lender making the Loan to Borrower.

NOW, THEREFORE, in consideration of the making of the Loan by Lender, the
covenants, agreements, representations and warranties set forth in this
Guaranty, and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged by Guarantor, Guarantor hereby
represents, warrants, covenants and agrees as follows:

 

--------------------------------------------------------------------------------

 

 

 


ARTICLE I

NATURE AND SCOPE OF GUARANTY


SECTION 1.1            GUARANTY OF OBLIGATIONS.   GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY GUARANTEES TO LENDER AND ITS SUCCESSORS AND ASSIGNS THE
PAYMENT AND PERFORMANCE OF THE GUARANTEED OBLIGATIONS AS AND WHEN THE SAME SHALL
BE DUE AND PAYABLE, WHETHER BY LAPSE OF TIME, BY ACCELERATION OF MATURITY OR
OTHERWISE.  GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY COVENANTS AND
AGREES THAT IT IS LIABLE FOR THE GUARANTEED OBLIGATIONS AS A PRIMARY OBLIGOR.


SECTION 1.2            DEFINITION OF GUARANTEED OBLIGATIONS.   AS USED HEREIN,
THE TERM “GUARANTEED OBLIGATIONS” MEANS BORROWER’S LIABILITY FOR THE PAYMENT TO
LENDER OF:

  (a) any Losses incurred by Lender, and arising from:

                                         (I)                        THE
FRAUDULENT ACTS OR WILLFUL MISCONDUCT OF ANY BORROWER RELATED PARTY IN
CONNECTION WITH THE LOAN;

                                       (II)                        THE
MISAPPROPRIATION OF PROCEEDS WHICH ANY BORROWER RELATED PARTY HAS RECEIVED (IT
BEING AGREED THAT NO BORROWER RELATED PARTY SHALL BE DEEMED TO HAVE MISAPPLIED
PROCEEDS UNLESS SAME ARE RECEIVED BY SUCH BORROWER RELATED PARTY AND NOT PAID TO
LENDER, IN A CIRCUMSTANCE IN WHICH LENDER IS EXPRESSLY ENTITLED TO RECEIVE SAME
PURSUANT TO THE TERMS OF THE LOAN AGREEMENT OR ANY OF THE LOAN DOCUMENTS TO BE
APPLIED TOWARD PAYMENT OF THE INDEBTEDNESS, OR USED FOR THE REPAIR OR
REPLACEMENT OF THE PROPERTY IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN
AGREEMENT);

                                     (III)                        THE
MISAPPROPRIATION OF RENTS, SECURITY DEPOSITS AND OTHER PROPERTY REVENUE BY ANY
BORROWER RELATED PARTY (PROVIDED, HOWEVER, THAT NO BORROWER RELATED PARTY SHALL
BE LIABLE FOR THE MISAPPROPRIATION OF ANY RENTS OR OTHER ITEMS THAT ARE SENT TO
THE COLLECTION ACCOUNT OR PAID DIRECTLY TO LENDER PURSUANT TO ANY NOTICE OF
DIRECTION DELIVERED TO ANY TENANT);

                                     (IV)                        ANY INTENTIONAL
MISREPRESENTATION OF ANY BORROWER RELATED PARTY UNDER THE LOAN DOCUMENTS;

                                       (V)                        FAILURE TO
DELIVER TO LENDER ANY SECURITY DEPOSITS, ADVANCE DEPOSITS OR ANY OTHER DEPOSITS
COLLECTED WITH RESPECT TO THE PROPERTY UPON A FORECLOSURE OF THE PROPERTY OR
ACTION IN LIEU THEREOF, EXCEPT TO THE EXTENT ANY SUCH SECURITY DEPOSITS WERE
APPLIED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF ANY OF THE LEASES;

                                     (VI)                        ALL OR ANY PART
OF THE PROPERTY OR THE ACCOUNT COLLATERAL BEING ENCUMBERED BY A LIEN VOLUNTARILY
GRANTED BY BORROWER (OTHER THAN THE LOAN AGREEMENT, THE MORTGAGE AND THE OTHER
LOAN DOCUMENTS OR PERMITTED ENCUMBRANCES) IN VIOLATION OF THE LOAN DOCUMENTS;

                                   (VII)                        AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE REMOVAL OR
DISPOSAL BY ANY BORROWER RELATED PARTY OF ANY PORTION OF THE PROPERTY IN A
MANNER PROHIBITED BY THE LOAN DOCUMENTS;

 

 

2

--------------------------------------------------------------------------------

 

 

 

                                 (VIII)                        ANY PHYSICAL
DAMAGE TO THE PROPERTY FROM INTENTIONAL WASTE COMMITTED BY ANY BORROWER RELATED
PARTY (BUT EXCLUDING ANY MATTER THAT ARISES BY REASON OF LACK OF CASH FLOW WITH
RESPECT TO THE PROPERTY, EXCEPT TO THE EXTENT THAT SUCH LACK OF CASH FLOW ARISES
FROM THE MISAPPROPRIATION OF REVENUE WITH RESPECT TO THE PROPERTY);

                                     (IX)                        THE BREACH OF
ANY INDEMNIFICATION PROVISION IN THE ENVIRONMENTAL INDEMNITY AGREEMENT
CONCERNING ENVIRONMENTAL LAWS, HAZARDOUS MATERIALS AND ASBESTOS AND ANY
INDEMNIFICATION OF LENDER WITH RESPECT THERETO;

                                       (X)                        AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE REMOVAL OR
DISPOSAL BY ANY BORROWER RELATED PARTY OF ANY PORTION OF THE PROPERTY IN A
MANNER PROHIBITED BY THE LOAN DOCUMENTS;

                                     (XI)                        ANY PHYSICAL
DAMAGE TO THE PROPERTY FROM INTENTIONAL WASTE COMMITTED BY ANY BORROWER RELATED
PARTY (BUT EXCLUDING ANY MATTER THAT ARISES BY REASON OF LACK OF CASH FLOW WITH
RESPECT TO THE PROPERTY, EXCEPT TO THE EXTENT THAT SUCH LACK OF CASH FLOW ARISES
FROM THE MISAPPROPRIATION OF REVENUE WITH RESPECT TO THE PROPERTY);

                                   (XII)                        THE FAILURE TO
PROCURE AN INTEREST RATE PROTECTION AGREEMENT IN ACCORDANCE WITH SECTION 5.1.25
OF THE LOAN AGREEMENT; OR

                                 (XIII)                        THE FAILURE TO
PAY FOR ITEMS WHICH RESULT IN LIENS ON THE PROPERTY (UNLESS DUE TO LACK OF CASH
FLOW FROM THE PROPERTY, EXCEPT TO THE EXTENT THAT SUCH LACK OF CASH FLOW ARISES
FROM THE MISAPPROPRIATION OF REVENUE WITH RESPECT TO THE PROPERTY).

            and (b) the Indebtedness in the event that:  (A) Borrower shall
incur, assume or create any Debt for borrowed money in violation of the Loan
Documents; (B) Borrower voluntarily Transfers all or substantially all of the
Property, or there is a Transfer of any direct or indirect interests in
Borrower, other than in  accordance with the terms of Article VIII of the Loan
Agreement; (C) Borrower shall fail to comply with any of the Single Purpose
Entity requirements set forth in Section 5.1.4 of the Loan Agreement if such
failure leads to a substantive consolidation of the assets of Borrower with the
assets of another Person; (D) Borrower files a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(E) an Affiliate, officer, trustee, director, or representative which controls,
directly or indirectly, Borrower or Guarantor joins in the filing of, an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against Borrower or
from any Person; or (F) there is the filing of an involuntary petition against
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, in which Borrower colludes with, or otherwise assists such
Person, or solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower from any Person.

 

3

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary in the Loan Agreement, the Note or any
of the Loan Documents, Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Indebtedness or
to require that all Collateral shall continue to secure all of the Indebtedness
owing to Lender in accordance with the Loan Documents.

The term “Losses” means any and all actual losses, damages, costs, expenses,
liabilities, claims or other obligations reasonably incurred by Lender
(including reasonable attorneys’ fees and disbursements).


SECTION 1.3            TERMINATION.  THIS GUARANTY SHALL TERMINATE AND BE OF NO
FURTHER FORCE AND EFFECT UPON THE DATE WHICH IS NINETY-ONE (91) DAYS SUBSEQUENT
TO THE DATE ON WHICH THE LOAN HAS BEEN PAID IN FULL OR OTHERWISE SATISFIED IN
FULL; PROVIDED, HOWEVER, THAT GUARANTOR’S LIABILITY HEREUNDER SHALL SURVIVE SUCH
TERMINATION WITH RESPECT TO ANY AND ALL LOSSES RELATED TO OR ARISING FROM ACTS,
EVENTS OR CIRCUMSTANCES WHICH OCCURRED PRIOR TO SUCH PAYMENT OR OTHER
SATISFACTION IN FULL OF THE LOAN.  UPON SUCH TERMINATION UPON REPAYMENT IN FULL
OR OTHER SATISFACTION IN FULL OF THE LOAN, AT GUARANTOR’S REQUEST, LENDER SHALL
DELIVER A WRITTEN STATEMENT CONFIRMING THE TERMINATION OF THIS GUARANTY, SUBJECT
TO AND IN ACCORDANCE WITH THIS SECTION 1.3.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, GUARANTOR SHALL NOT HAVE ANY LIABILITY HEREUNDER WITH
RESPECT TO ANY ACTS, EVENTS OR CIRCUMSTANCES FIRST ARISING AFTER (I) THE DATE ON
WHICH LENDER OR A PERSON THAT IS NOT AN AFFILIATE OF BORROWER OR GUARANTOR
ACQUIRES TITLE TO THE PROPERTY, WHETHER THROUGH FORECLOSURE, PRIVATE POWER OF
SALE OR THE DELIVERY OF A DEED-IN-LIEU OF FORECLOSURE, EXCEPT WITH RESPECT TO
ACTS TAKEN BY BORROWER, GUARANTOR OR ANY AFFILIATE OF THE FOREGOING ON OR AFTER
SUCH DATE OR (II) THE DATE ON WHICH A RECEIVER, TRUSTEE, LIQUIDATOR OR
CONSERVATOR, OTHER THAN ANY SUCH PERSON APPOINTED AT THE REQUEST OF BORROWER,
GUARANTOR OR ANY AFFILIATE OF THE FOREGOING, TAKES CONTROL OF THE PROPERTY,
EXCEPT WITH RESPECT TO ACTS TAKEN BY BORROWER, GUARANTOR OR ANY AFFILIATE OF THE
FOREGOING ON OR AFTER SUCH DATE.


SECTION 1.4            NATURE OF GUARANTY.   THIS GUARANTY IS AN IRREVOCABLE,
ABSOLUTE, CONTINUING GUARANTY OF PAYMENT AND PERFORMANCE AND NOT A GUARANTY OF
COLLECTION.  THIS GUARANTY MAY NOT BE REVOKED BY GUARANTOR AND SHALL CONTINUE TO
BE EFFECTIVE WITH RESPECT TO ANY GUARANTEED OBLIGATIONS ARISING OR CREATED AFTER
ANY ATTEMPTED REVOCATION BY GUARANTOR AND AFTER (IF GUARANTOR IS A NATURAL
PERSON) GUARANTOR’S DEATH (IN WHICH EVENT THIS GUARANTY SHALL BE BINDING UPON
GUARANTOR’S ESTATE AND GUARANTOR’S LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS AND HEIRS).  THE FACT THAT AT ANY TIME OR FROM TIME TO TIME THE
GUARANTEED OBLIGATIONS MAY BE INCREASED OR REDUCED SHALL NOT RELEASE OR
DISCHARGE THE OBLIGATION OF GUARANTOR TO LENDER WITH RESPECT TO THE GUARANTEED
OBLIGATIONS.  THIS GUARANTY MAY BE ENFORCED BY LENDER, OR ANY OF ITS SUCCESSORS
OR ASSIGNS, AND SHALL NOT BE DISCHARGED BY THE ASSIGNMENT, SALE, PLEDGE,
TRANSFER, PARTICIPATION OR NEGOTIATION OF ALL OR PART OF THE NOTE PERMITTED BY
THE LOAN AGREEMENT.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECTION 1.4 TO
THE CONTRARY, THIS GUARANTY SHALL TERMINATE UPON THE PAYMENT, OR OTHER
SATISFACTION, OF THE LOAN IN FULL, SUBJECT TO AND IN ACCORDANCE WITH THE TERMS
OF SECTION 1.3 HEREOF.


 

 

4

--------------------------------------------------------------------------------

 

 


 


SECTION 1.5            GUARANTEED OBLIGATIONS NOT REDUCED BY OFFSET.   THE
GUARANTEED OBLIGATIONS AND THE LIABILITIES AND OBLIGATIONS OF GUARANTOR TO
LENDER HEREUNDER SHALL NOT BE REDUCED, DISCHARGED OR RELEASED BECAUSE OR BY
REASON OF ANY EXISTING OR FUTURE OFFSET, CLAIM OR DEFENSE (OTHER THAN PRIOR
PAYMENT OR PERFORMANCE) OF BORROWER OR ANY OTHER PARTY AGAINST LENDER OR AGAINST
PAYMENT OF THE GUARANTEED OBLIGATIONS, WHETHER SUCH OFFSET, CLAIM OR DEFENSE
(OTHER THAN PRIOR PAYMENT OR PERFORMANCE) ARISES IN CONNECTION WITH THE
GUARANTEED OBLIGATIONS (OR THE TRANSACTIONS CREATING THE GUARANTEED OBLIGATIONS)
OR OTHERWISE.


SECTION 1.6            PAYMENT BY GUARANTOR.   IF ALL OR ANY PART OF THE
GUARANTEED OBLIGATIONS SHALL NOT BE PUNCTUALLY PAID WHEN DUE, WHETHER AT DEMAND,
MATURITY, ACCELERATION OR OTHERWISE, GUARANTOR SHALL, IMMEDIATELY UPON DEMAND BY
LENDER AND WITHOUT PRESENTMENT, PROTEST, NOTICE OF PROTEST, NOTICE OF
NON-PAYMENT, NOTICE OF INTENTION TO ACCELERATE THE MATURITY, NOTICE OF
ACCELERATION OF THE MATURITY OR ANY OTHER NOTICE WHATSOEVER, ALL SUCH NOTICES
BEING HEREBY WAIVED BY GUARANTOR, PAY IN LAWFUL MONEY OF THE UNITED STATES OF
AMERICA, THE AMOUNT DUE ON THE GUARANTEED OBLIGATIONS TO LENDER AT LENDER’S
ADDRESS AS SET FORTH HEREIN.  SUCH DEMAND(S) MAY BE MADE AT ANY TIME COINCIDENT
WITH OR AFTER THE TIME FOR PAYMENT OF ALL OR PART OF THE GUARANTEED OBLIGATIONS
AND MAY BE MADE FROM TIME TO TIME WITH RESPECT TO THE SAME OR DIFFERENT ITEMS OF
GUARANTEED OBLIGATIONS.  SUCH DEMAND SHALL BE DEEMED MADE, GIVEN AND RECEIVED IN
ACCORDANCE WITH THE NOTICE PROVISIONS HEREOF.


SECTION 1.7            NO DUTY TO PURSUE OTHERS.   IT SHALL NOT BE NECESSARY FOR
LENDER (AND GUARANTOR HEREBY WAIVES ANY RIGHTS WHICH GUARANTOR MAY HAVE TO
REQUIRE LENDER), IN ORDER TO ENFORCE THE OBLIGATIONS OF GUARANTOR HEREUNDER,
FIRST TO (A) INSTITUTE SUIT OR EXHAUST ITS REMEDIES AGAINST BORROWER OR OTHERS
LIABLE ON THE LOAN OR THE GUARANTEED OBLIGATIONS OR ANY OTHER PERSON,
(B) ENFORCE LENDER’S RIGHTS AGAINST ANY COLLATERAL WHICH SHALL EVER HAVE BEEN
GIVEN TO SECURE THE LOAN, (C) ENFORCE LENDER’S RIGHTS AGAINST ANY OTHER
GUARANTORS OF THE GUARANTEED OBLIGATIONS, (D) JOIN BORROWER OR ANY OTHERS LIABLE
ON THE GUARANTEED OBLIGATIONS IN ANY ACTION SEEKING TO ENFORCE THIS GUARANTY,
(E) EXHAUST ANY REMEDIES AVAILABLE TO LENDER AGAINST ANY COLLATERAL WHICH SHALL
EVER HAVE BEEN GIVEN TO SECURE THE LOAN, OR (F) RESORT TO ANY OTHER MEANS OF
OBTAINING PAYMENT OF THE GUARANTEED OBLIGATIONS. LENDER SHALL NOT BE REQUIRED TO
MITIGATE DAMAGES OR TAKE ANY OTHER ACTION TO REDUCE, COLLECT OR ENFORCE THE
GUARANTEED OBLIGATIONS.


SECTION 1.8            WAIVERS.   GUARANTOR ACKNOWLEDGES RECEIPT OF COPIES OF
THE LOAN DOCUMENTS AND HEREBY WAIVES NOTICE OF (A) ANY LOANS OR ADVANCES MADE BY
LENDER TO BORROWER, (B) ACCEPTANCE OF THIS GUARANTY, (C) ANY AMENDMENT OR
EXTENSION OF THE NOTE, THE MORTGAGE, THE LOAN AGREEMENT OR OF ANY OTHER LOAN
DOCUMENTS, (D) THE EXECUTION AND DELIVERY BY BORROWER AND LENDER OF ANY OTHER
LOAN OR CREDIT AGREEMENT OR OF BORROWER’S EXECUTION AND DELIVERY OF ANY
PROMISSORY NOTES OR OTHER DOCUMENTS ARISING UNDER THE LOAN DOCUMENTS OR IN
CONNECTION WITH THE PROPERTY, (E) THE OCCURRENCE OF (I) ANY BREACH BY BORROWER
OF ANY OF THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, OR (II) AN EVENT OF DEFAULT, (F) LENDER’S TRANSFER, SALE,
ASSIGNMENT, PLEDGE, PARTICIPATION OR DISPOSITION OF THE GUARANTEED OBLIGATIONS,
OR ANY PART THEREOF, (G) SALE OR FORECLOSURE (OR POSTING OR ADVERTISING FOR SALE
OR FORECLOSURE) OF ANY COLLATERAL FOR THE GUARANTEED OBLIGATIONS, (H) PROTEST,
PROOF OF NON-PAYMENT OR DEFAULT BY BORROWER, OR (I) ANY OTHER ACTION AT ANY TIME
TAKEN OR OMITTED BY LENDER AND, GENERALLY, ALL DEMANDS AND NOTICES OF EVERY KIND
IN CONNECTION WITH THIS GUARANTY, THE LOAN DOCUMENTS, ANY DOCUMENTS OR
AGREEMENTS EVIDENCING, SECURING OR RELATING TO ANY OF THE GUARANTEED OBLIGATIONS
AND/OR THE OBLIGATIONS HEREBY GUARANTEED, EXCEPT IN EACH CASE TO THE EXTENT
EXPRESSLY PROVIDED HEREIN.


 

 

5

--------------------------------------------------------------------------------

 

 


 


SECTION 1.9            PAYMENT OF EXPENSES.   IN THE EVENT THAT GUARANTOR SHOULD
BREACH OR FAIL TO TIMELY PERFORM ANY PROVISIONS OF THIS GUARANTY, GUARANTOR
SHALL, IMMEDIATELY UPON DEMAND BY LENDER, PAY LENDER ALL OUT-OF-POCKET COSTS AND
EXPENSES (INCLUDING COURT COSTS AND REASONABLE ATTORNEYS’ FEES) REASONABLY
INCURRED BY LENDER IN THE ENFORCEMENT HEREOF OR THE PRESERVATION OF LENDER’S
RIGHTS HEREUNDER, TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE FROM THE
DATE REQUESTED BY LENDER UNTIL THE DATE OF PAYMENT TO LENDER.  THE COVENANT
CONTAINED IN THIS SECTION SHALL SURVIVE THE PAYMENT AND PERFORMANCE OF THE
GUARANTEED OBLIGATIONS.


SECTION 1.10        EFFECT OF BANKRUPTCY.   IN THE EVENT THAT PURSUANT TO ANY
INSOLVENCY, BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR OTHER DEBTOR RELIEF LAW
OR ANY JUDGMENT, ORDER OR DECISION THEREUNDER, LENDER MUST RESCIND OR RESTORE
ANY PAYMENT OR ANY PART THEREOF RECEIVED BY LENDER IN SATISFACTION OF THE
GUARANTEED OBLIGATIONS, AS SET FORTH HEREIN, ANY PRIOR RELEASE OR DISCHARGE FROM
THE TERMS OF THIS GUARANTY GIVEN TO GUARANTOR BY LENDER SHALL BE WITHOUT EFFECT
AND THIS GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT. IT IS THE INTENTION OF
BORROWER AND GUARANTOR THAT GUARANTOR’S OBLIGATIONS HEREUNDER SHALL NOT BE
DISCHARGED EXCEPT BY GUARANTOR’S PERFORMANCE OF SUCH OBLIGATIONS AND THEN ONLY
TO THE EXTENT OF SUCH PERFORMANCE.


SECTION 1.11        WAIVER OF SUBROGATION, REIMBURSEMENT AND CONTRIBUTION.  
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS GUARANTY, FOR SO LONG
AS ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, GUARANTOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES, RELEASES AND ABROGATES ANY AND ALL
RIGHTS IT MAY NOW OR HEREAFTER HAVE UNDER ANY AGREEMENT, AT LAW, IN EQUITY OR
OTHERWISE (INCLUDING, WITHOUT LIMITATION, ANY LAW SUBROGATING GUARANTOR TO THE
RIGHTS OF LENDER), TO ASSERT ANY CLAIM AGAINST OR SEEK CONTRIBUTION,
INDEMNIFICATION OR ANY OTHER FORM OF REIMBURSEMENT FROM BORROWER OR ANY OTHER
PARTY LIABLE FOR PAYMENT OF ANY OR ALL OF THE GUARANTEED OBLIGATIONS FOR ANY
PAYMENT MADE BY GUARANTOR UNDER OR IN CONNECTION WITH THIS GUARANTY OR
OTHERWISE; PROVIDED  THAT, FOR CLARITY, SUCH WAIVER, RELEASE AND ABROGATION
SHALL ONLY BE IN EFFECT FOR SO LONG AS AN EVENT OF DEFAULT SHALL BE CONTINUING.


ARTICLE II

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby agrees that Guarantor’s obligations under this Guaranty shall
not be released, diminished, impaired, reduced or adversely affected by any of
the following and waives any common law, equitable, statutory or other rights
(including without limitation rights to notice) which Guarantor might otherwise
have as a result of or in connection with any of the following:


SECTION 2.1            MODIFICATIONS.   ANY RENEWAL, EXTENSION, INCREASE,
MODIFICATION, ALTERATION OR REARRANGEMENT OF ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS, THE NOTE, THE MORTGAGE, THE LOAN AGREEMENT, THE OTHER LOAN
DOCUMENTS OR ANY OTHER DOCUMENT, INSTRUMENT, CONTRACT OR UNDERSTANDING BETWEEN
BORROWER AND LENDER OR ANY OTHER PARTIES PERTAINING TO THE GUARANTEED
OBLIGATIONS OR ANY FAILURE OF LENDER TO NOTIFY GUARANTOR OF ANY SUCH ACTION.


 

 

6

--------------------------------------------------------------------------------

 

 


 


SECTION 2.2            ADJUSTMENT.   ANY ADJUSTMENT, INDULGENCE, FORBEARANCE OR
COMPROMISE THAT MIGHT BE GRANTED OR GIVEN BY LENDER TO BORROWER OR GUARANTOR.


SECTION 2.3            CONDITION OF BORROWER OR GUARANTOR.   THE INSOLVENCY,
BANKRUPTCY, ARRANGEMENT, ADJUSTMENT, COMPOSITION, LIQUIDATION, DISABILITY,
DISSOLUTION OR LACK OF POWER OF BORROWER, GUARANTOR OR ANY OTHER PARTY AT ANY
TIME LIABLE FOR THE PAYMENT OF ALL OR PART OF THE GUARANTEED OBLIGATIONS; OR ANY
DISSOLUTION OF BORROWER OR GUARANTOR OR ANY SALE, LEASE OR TRANSFER OF ANY OR
ALL OF THE ASSETS OF BORROWER OR GUARANTOR OR ANY CHANGES IN THE SHAREHOLDERS,
PARTNERS OR MEMBERS OF BORROWER OR GUARANTOR; OR ANY REORGANIZATION OF BORROWER
OR GUARANTOR.


SECTION 2.4            INVALIDITY OF GUARANTEED OBLIGATIONS.   THE INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY OF ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS
OR ANY DOCUMENT OR AGREEMENT EXECUTED IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS FOR ANY REASON WHATSOEVER, INCLUDING WITHOUT LIMITATION THE FACT
THAT (A) THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF EXCEEDS THE AMOUNT
PERMITTED BY LAW, (B) THE ACT OF CREATING THE GUARANTEED OBLIGATIONS OR ANY PART
THEREOF IS ULTRA VIRES, (C) THE OFFICERS OR REPRESENTATIVES EXECUTING THE NOTE,
THE MORTGAGE, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS OR OTHERWISE
CREATING THE GUARANTEED OBLIGATIONS ACTED IN EXCESS OF THEIR AUTHORITY, (D) THE
GUARANTEED OBLIGATIONS VIOLATE APPLICABLE USURY LAWS, (E) THE BORROWER HAS VALID
DEFENSES, CLAIMS OR OFFSETS (WHETHER AT LAW, IN EQUITY, BY AGREEMENT OR
OTHERWISE) WHICH RENDER THE GUARANTEED OBLIGATIONS WHOLLY OR PARTIALLY
UNCOLLECTIBLE FROM BORROWER, (F) THE CREATION, PERFORMANCE OR REPAYMENT OF THE
GUARANTEED OBLIGATIONS (OR THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY
DOCUMENT OR INSTRUMENT REPRESENTING PART OF THE GUARANTEED OBLIGATIONS OR
EXECUTED IN CONNECTION WITH THE GUARANTEED OBLIGATIONS OR GIVEN TO SECURE THE
REPAYMENT OF THE GUARANTEED OBLIGATIONS) IS ILLEGAL, UNCOLLECTIBLE OR
UNENFORCEABLE, OR (G) THE NOTE, THE MORTGAGE, THE LOAN AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS HAVE BEEN FORGED OR OTHERWISE ARE IRREGULAR OR NOT GENUINE
OR AUTHENTIC, IT BEING AGREED THAT GUARANTOR SHALL REMAIN LIABLE HEREON
REGARDLESS OF WHETHER BORROWER OR ANY OTHER PERSON BE FOUND NOT LIABLE ON THE
GUARANTEED OBLIGATIONS OR ANY PART THEREOF FOR ANY REASON.


SECTION 2.5            RELEASE OF OBLIGORS.   ANY FULL OR PARTIAL RELEASE OF THE
LIABILITY OF BORROWER ON THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF, OR OF
ANY CO-GUARANTORS, OR ANY OTHER PERSON NOW OR HEREAFTER LIABLE, WHETHER DIRECTLY
OR INDIRECTLY, JOINTLY, SEVERALLY, OR JOINTLY AND SEVERALLY, TO PAY, PERFORM,
GUARANTEE OR ASSURE THE PAYMENT OF THE GUARANTEED OBLIGATIONS, OR ANY PART
THEREOF, IT BEING RECOGNIZED, ACKNOWLEDGED AND AGREED BY GUARANTOR THAT
GUARANTOR MAY BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS IN FULL WITHOUT
ASSISTANCE OR SUPPORT OF ANY OTHER PARTY, AND GUARANTOR HAS NOT BEEN INDUCED TO
ENTER INTO THIS GUARANTY ON THE BASIS OF A CONTEMPLATION, BELIEF, UNDERSTANDING
OR AGREEMENT THAT OTHER PARTIES WILL BE LIABLE TO PAY OR PERFORM THE GUARANTEED
OBLIGATIONS, OR THAT LENDER WILL LOOK TO OTHER PARTIES TO PAY OR PERFORM THE
GUARANTEED OBLIGATIONS.


SECTION 2.6            OTHER COLLATERAL.   THE TAKING OR ACCEPTING OF ANY OTHER
SECURITY, COLLATERAL OR GUARANTY, OR OTHER ASSURANCE OF PAYMENT, FOR ALL OR ANY
PART OF THE GUARANTEED OBLIGATIONS.


SECTION 2.7            RELEASE OF COLLATERAL.   ANY RELEASE, SURRENDER,
EXCHANGE, SUBORDINATION, DETERIORATION, WASTE, LOSS OR IMPAIRMENT (INCLUDING
WITHOUT LIMITATION NEGLIGENT, WILLFUL, UNREASONABLE OR UNJUSTIFIABLE IMPAIRMENT)
OF ANY COLLATERAL, PROPERTY OR SECURITY AT ANY TIME EXISTING IN CONNECTION WITH,
OR ASSURING OR SECURING PAYMENT OF, ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS, SUBJECT, HOWEVER, TO THE TERMS OF SECTION 1.3 HEREOF.


 

 

7

--------------------------------------------------------------------------------

 

 


 


SECTION 2.8            CARE AND DILIGENCE.   THE FAILURE OF LENDER OR ANY OTHER
PERSON TO EXERCISE DILIGENCE OR REASONABLE CARE IN THE PRESERVATION, PROTECTION,
ENFORCEMENT, SALE OR OTHER HANDLING OR TREATMENT OF ALL OR ANY PART OF ANY
COLLATERAL, PROPERTY OR SECURITY, INCLUDING BUT NOT LIMITED TO ANY NEGLECT,
DELAY, OMISSION, FAILURE OR REFUSAL OF LENDER (A) TO TAKE OR PROSECUTE ANY
ACTION FOR THE COLLECTION OF ANY OF THE GUARANTEED OBLIGATIONS OR (B) TO
FORECLOSE, OR INITIATE ANY ACTION TO FORECLOSE, OR, ONCE COMMENCED, PROSECUTE TO
COMPLETION ANY ACTION TO FORECLOSE UPON ANY SECURITY THEREFOR, OR (C) TO TAKE OR
PROSECUTE ANY ACTION IN CONNECTION WITH ANY INSTRUMENT OR AGREEMENT EVIDENCING
OR SECURING ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS.


SECTION 2.9            UNENFORCEABILITY.   THE FACT THAT ANY COLLATERAL,
SECURITY, SECURITY INTEREST OR LIEN CONTEMPLATED OR INTENDED TO BE GIVEN,
CREATED OR GRANTED AS SECURITY FOR THE REPAYMENT OF THE GUARANTEED OBLIGATIONS,
OR ANY PART THEREOF, SHALL NOT BE PROPERLY PERFECTED OR CREATED, OR SHALL PROVE
TO BE UNENFORCEABLE OR SUBORDINATE TO ANY OTHER SECURITY INTEREST OR LIEN, IT
BEING RECOGNIZED AND AGREED BY GUARANTOR THAT GUARANTOR IS NOT ENTERING INTO
THIS GUARANTY IN RELIANCE ON, OR IN CONTEMPLATION OF THE BENEFITS OF, THE
VALIDITY, ENFORCEABILITY, COLLECTIBILITY OR VALUE OF ANY OF THE COLLATERAL FOR
THE GUARANTEED OBLIGATIONS.


SECTION 2.10        OFFSET.  THE NOTE, THE GUARANTEED OBLIGATIONS AND THE
LIABILITIES AND OBLIGATIONS OF GUARANTOR TO LENDER HEREUNDER SHALL NOT BE
REDUCED, DISCHARGED OR RELEASED BECAUSE OF OR BY REASON OF ANY EXISTING OR
FUTURE RIGHT OF OFFSET, CLAIM OR DEFENSE (OTHER THAN PRIOR PAYMENT OR
PERFORMANCE) OF BORROWER AGAINST LENDER, OR ANY OTHER PARTY, OR AGAINST PAYMENT
OF THE GUARANTEED OBLIGATIONS, WHETHER SUCH RIGHT OF OFFSET, CLAIM OR DEFENSE
(OTHER THAN PRIOR PAYMENT OR PERFORMANCE) ARISES IN CONNECTION WITH THE
GUARANTEED OBLIGATIONS (OR THE TRANSACTIONS CREATING THE GUARANTEED OBLIGATIONS)
OR OTHERWISE.


SECTION 2.11        MERGER.   THE REORGANIZATION, MERGER OR CONSOLIDATION OF
BORROWER INTO OR WITH ANY OTHER PERSON.


SECTION 2.12        PREFERENCE.   ANY PAYMENT BY BORROWER TO LENDER IS HELD TO
CONSTITUTE A PREFERENCE UNDER BANKRUPTCY LAWS OR FOR ANY REASON LENDER IS
REQUIRED TO REFUND SUCH PAYMENT OR PAY SUCH AMOUNT TO BORROWER OR SOMEONE ELSE.


SECTION 2.13        OTHER ACTIONS TAKEN OR OMITTED.   ANY OTHER ACTION TAKEN OR
OMITTED TO BE TAKEN WITH RESPECT TO THE LOAN DOCUMENTS, THE GUARANTEED
OBLIGATIONS, OR THE SECURITY AND COLLATERAL THEREFOR, WHETHER OR NOT SUCH ACTION
OR OMISSION PREJUDICES GUARANTOR OR INCREASES THE LIKELIHOOD THAT GUARANTOR WILL
BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS PURSUANT TO THE TERMS HEREOF.  IT
IS THE UNAMBIGUOUS AND UNEQUIVOCAL INTENTION OF GUARANTOR THAT GUARANTOR SHALL
BE OBLIGATED TO PAY THE GUARANTEED OBLIGATIONS WHEN DUE, NOTWITHSTANDING ANY
OCCURRENCE, CIRCUMSTANCE, EVENT, ACTION, OR OMISSION WHATSOEVER, WHETHER
CONTEMPLATED OR UNCONTEMPLATED, AND WHETHER OR NOT OTHERWISE OR PARTICULARLY
DESCRIBED HEREIN, WHICH OBLIGATION SHALL BE DEEMED SATISFIED ONLY UPON THE FULL
AND FINAL PAYMENT AND SATISFACTION OF THE GUARANTEED OBLIGATIONS.

 

8

--------------------------------------------------------------------------------

 

 





ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents, warrants and covenants to Lender as follows:


SECTION 3.1            BENEFIT.   GUARANTOR IS AN AFFILIATE OF BORROWER, IS THE
OWNER OF AN INDIRECT INTEREST IN BORROWER, AND HAS RECEIVED, OR WILL RECEIVE,
DIRECT OR INDIRECT BENEFIT FROM THE MAKING OF THIS GUARANTY WITH RESPECT TO THE
GUARANTEED OBLIGATIONS.


SECTION 3.2            FAMILIARITY AND RELIANCE.   GUARANTOR IS FAMILIAR WITH,
AND HAS INDEPENDENTLY REVIEWED BOOKS AND RECORDS REGARDING, THE FINANCIAL
CONDITION OF THE BORROWER AND IS FAMILIAR WITH THE VALUE OF ANY AND ALL
COLLATERAL INTENDED TO BE CREATED AS SECURITY FOR THE PAYMENT OF THE NOTE OR
GUARANTEED OBLIGATIONS; HOWEVER, GUARANTOR IS NOT RELYING ON SUCH FINANCIAL
CONDITION OR THE COLLATERAL AS AN INDUCEMENT TO ENTER INTO THIS GUARANTY.


SECTION 3.3            NO REPRESENTATION BY LENDER.   NEITHER LENDER NOR ANY
OTHER PERSON HAS MADE ANY REPRESENTATION, WARRANTY OR STATEMENT TO GUARANTOR IN
ORDER TO INDUCE GUARANTOR TO EXECUTE THIS GUARANTY.


SECTION 3.4            GUARANTOR’S FINANCIAL CONDITION.   AS OF THE DATE HEREOF,
AND AFTER GIVING EFFECT TO THIS GUARANTY AND THE CONTINGENT OBLIGATION EVIDENCED
HEREBY, GUARANTOR IS, AND INTENDS TO REMAIN, SOLVENT, AND HAS AND INTENDS TO
HAVE ASSETS WHICH, FAIRLY VALUED, EXCEED ITS OBLIGATIONS, LIABILITIES (INCLUDING
CONTINGENT LIABILITIES) AND DEBTS, INCLUDING WITHOUT LIMITATION, THE GUARANTEED
OBLIGATIONS, AND HAS AND INTENDS TO HAVE PROPERTY AND ASSETS SUFFICIENT TO
SATISFY AND REPAY ITS OBLIGATIONS AND LIABILITIES, INCLUDING WITHOUT LIMITATION,
THE GUARANTEED OBLIGATIONS.


SECTION 3.5            LEGALITY.   THE EXECUTION, DELIVERY AND PERFORMANCE BY
GUARANTOR OF THIS GUARANTY AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER DO NOT AND WILL NOT CONTRAVENE OR CONFLICT WITH ANY LAW, STATUTE OR
REGULATION WHATSOEVER TO WHICH GUARANTOR IS SUBJECT OR CONSTITUTE A DEFAULT (OR
AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE A DEFAULT)
UNDER, OR RESULT IN THE BREACH OF, ANY INDENTURE, MORTGAGE, DEED OF TRUST,
CHARGE, LIEN, OR ANY CONTRACT, AGREEMENT OR OTHER INSTRUMENT TO WHICH GUARANTOR
IS A PARTY OR WHICH MAY BE APPLICABLE TO GUARANTOR.  THIS GUARANTY IS A LEGAL
AND BINDING OBLIGATION OF GUARANTOR AND IS ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS LIMITED BY BANKRUPTCY, INSOLVENCY OR OTHER LAWS OF GENERAL
APPLICATION RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS.


SECTION 3.6            CONSENTS.   NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER
OF ANY COURT OR GOVERNMENTAL AUTHORITY OR OTHER PERSON IS REQUIRED FOR THE
EXECUTION, DELIVERY AND PERFORMANCE BY GUARANTOR OF, OR COMPLIANCE BY GUARANTOR
WITH, THIS GUARANTY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
OTHER THAN THOSE WHICH HAVE BEEN OBTAINED BY GUARANTOR.


 

 

9

--------------------------------------------------------------------------------

 

 


 


SECTION 3.7            LITIGATION.   THERE IS NO ACTION, SUIT, PROCEEDING OR
INVESTIGATION (INCLUDING ANY PERTAINING TO ANY ENVIRONMENTAL LAW) PENDING OR, TO
GUARANTOR’S KNOWLEDGE, THREATENED AGAINST GUARANTOR IN ANY COURT OR BY OR BEFORE
ANY OTHER GOVERNMENTAL AUTHORITY, OR LABOR CONTROVERSY AFFECTING GUARANTOR OR
ANY OF ITS PROPERTIES, BUSINESSES, ASSETS OR REVENUES, WHICH WOULD REASONABLY BE
EXPECTED TO (I) MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF GUARANTOR TO
CARRY OUT THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY, (II) MATERIALLY AND
ADVERSELY AFFECT THE VALUE OF ITS PROPERTY, (III) MATERIALLY IMPAIR THE USE AND
OPERATION OF ITS PROPERTY OR (IV) IMPAIR GUARANTOR’S ABILITY TO PAY ITS
OBLIGATIONS IN A TIMELY MANNER.


SECTION 3.8            SURVIVAL.   ALL REPRESENTATIONS AND WARRANTIES MADE BY
GUARANTOR HEREIN SHALL SURVIVE THE EXECUTION HEREOF AND SHALL BE DEEMED TO HAVE
BEEN RELIED UPON BY LENDER NOTWITHSTANDING ANY INVESTIGATION HERETOFORE OR
HEREAFTER MADE BY LENDER.


SECTION 3.9            FINANCIAL COVENANTS.            (A) AT ALL TIMES DURING
THE TERM OF THE LOAN, GUARANTOR SHALL SATISFY THE NET WORTH REQUIREMENT, TO BE
TESTED ON A QUARTERLY BASIS PURSUANT TO THE QUARTERLY AND ANNUAL FINANCIAL
STATEMENTS OF GUARANTOR PROVIDED TO LENDER PURSUANT TO CLAUSES (B) AND (C)
BELOW.  THE “NET WORTH REQUIREMENT” MEANS A NET WORTH (DEFINED HEREIN) OF AT
LEAST $200,000,000.00.  FOR PURPOSES OF THIS SECTION 3.9, “NET WORTH” SHALL MEAN
(I) THE TRAILING 12 MONTHS OF NET OPERATING INCOME (AS DETERMINED IN ACCORDANCE
WITH GAAP, BUT EXCLUDING GUARANTOR’S GENERAL AND ADMINISTRATIVE EXPENSES AND THE
RECEIVABLES OR PAYABLES RESULTING FROM THE STRAIGHT-LINING OF RENTS) FOR EACH
REAL PROPERTY OWNED OR LEASED BY GUARANTOR CAPITALIZED AT A 6% CAPITALIZATION
RATE, PLUS (II) GUARANTOR’S CASH AND CASH EQUIVALENTS AND RESTRICTED CASH AS OF
THE DATE NET WORTH IS BEING DETERMINED, LESS (III) (X) ANY OUTSTANDING DEBT
SECURED BY A FEE OR LEASEHOLD INTEREST IN CONNECTION WITH EACH SUCH PROPERTY AND
(Y) THE CORPORATE DEBT OF GUARANTOR AS OF THE DATE NET WORTH IS BEING
DETERMINED.


(B)               NOT LATER THAN FORTY‑FIVE (45) DAYS FOLLOWING THE END OF EACH
FISCAL QUARTER (COMMENCING WITH THE FIRST QUARTER OF 2012), GUARANTOR SHALL
DELIVER TO LENDER UNAUDITED FINANCIAL STATEMENTS WITH RESPECT TO THE GUARANTOR,
INTERNALLY PREPARED ON AN ACCRUAL BASIS INCLUDING A BALANCE SHEET, STATEMENT OF
OPERATIONS AS OF THE END OF SUCH QUARTER AND FOR THE CORRESPONDING QUARTER OF
THE PREVIOUS YEAR AND CONTINGENT LIABILITY SCHEDULE.  GUARANTOR MAY COMPLY WITH
THE REQUIREMENTS OF THIS SECTION 3.9(B) BY (I) DELIVERING TO LENDER A COPY OF
THE FORM 10-Q OR FORM 10-K REPORT, AS APPLICABLE, OF THE GUARANTOR FOR THE
RELEVANT QUARTER AS AND WHEN THE SAME IS FILED OR PROVIDING NOTICE TO LENDER
THAT THE SAME HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION OR (II)
IF BORROWER DELIVERS THE INFORMATION REQUIRED BY THIS SECTION 3.9(B) PURSUANT TO
SECTION 10.2.4 OF THE LOAN AGREEMENT.


(C)                NOT LATER THAN ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF
EACH FISCAL YEAR, COMMENCING WITH THE FISCAL YEAR ENDING ON DECEMBER 31, 2011,
GUARANTOR SHALL DELIVER TO LENDER FINANCIAL STATEMENTS WITH RESPECT TO GUARANTOR
AUDITED BY AN INDEPENDENT ACCOUNTANT IN ACCORDANCE WITH GAAP AND INCLUDING A
BALANCE SHEET AS OF THE END OF SUCH YEAR, STATEMENTS OF OPERATIONS AND CASH
FLOWS FOR THE YEAR COMPARATIVE WITH THE AMOUNTS FOR THE PREVIOUS YEAR AND A
CONTINGENT LIABILITY SCHEDULE.  GUARANTOR MAY COMPLY WITH THE REQUIREMENTS OF
THIS SECTION 3.9(C) BY (I) DELIVERING TO LENDER A COPY OF THE ANNUAL REPORT ON
FORM 10-K OF THE GUARANTOR FOR THE RELEVANT PERIOD OR PROVIDING NOTICE TO LENDER
THAT THE SAME HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION OR (II)
IF BORROWER DELIVERS THE INFORMATION REQUIRED BY THIS SECTION 3.9(C) PURSUANT TO
SECTION 10.2.5 OF THE LOAN AGREEMENT.


 

 

10

--------------------------------------------------------------------------------

 

 


 


SECTION 3.10        PROHIBITED TRANSACTIONS.  GUARANTOR SHALL NOT, AT ANY TIME
WHILE A DEFAULT IN THE PAYMENT OF THE GUARANTEED OBLIGATIONS HAS OCCURRED AND IS
CONTINUING, EITHER (I) ENTER INTO OR EFFECTUATE ANY TRANSACTION WITH ANY
AFFILIATE WHICH WOULD REDUCE THE NET WORTH OF GUARANTOR, INCLUDING THE PAYMENT
OF ANY DIVIDEND OR DISTRIBUTION TO A SHAREHOLDER, OR THE REDEMPTION, RETIREMENT,
PURCHASE OR OTHER ACQUISITION FOR CONSIDERATION OF ANY STOCK IN GUARANTOR OR
(II) SELL, PLEDGE, MORTGAGE OR OTHERWISE TRANSFER TO ANY PERSON ANY OF
GUARANTOR’S ASSETS, OR ANY INTEREST THEREIN.


ARTICLE IV

INTENTIONALLY OMITTED


ARTICLE V

SUBORDINATION OF CERTAIN INDEBTEDNESS


SECTION 5.1            SUBORDINATION OF ALL GUARANTOR CLAIMS.   AS USED HEREIN,
THE TERM “GUARANTOR CLAIMS” SHALL MEAN ALL DEBTS AND LIABILITIES OF BORROWER TO
GUARANTOR, WHETHER SUCH DEBTS AND LIABILITIES NOW EXIST OR ARE HEREAFTER
INCURRED OR ARISE, OR WHETHER THE OBLIGATIONS OF BORROWER THEREON BE DIRECT,
CONTINGENT, PRIMARY, SECONDARY, SEVERAL, JOINT AND SEVERAL, OR OTHERWISE, AND
IRRESPECTIVE OF WHETHER SUCH DEBTS OR LIABILITIES BE EVIDENCED BY NOTE,
CONTRACT, OPEN ACCOUNT, OR OTHERWISE, AND IRRESPECTIVE OF THE PERSON OR PERSONS
IN WHOSE FAVOR SUCH DEBTS OR LIABILITIES MAY, AT THEIR INCEPTION, HAVE BEEN, OR
MAY HEREAFTER BE CREATED, OR THE MANNER IN WHICH THEY HAVE BEEN OR MAY HEREAFTER
BE ACQUIRED BY GUARANTOR.  THE GUARANTOR CLAIMS SHALL INCLUDE WITHOUT LIMITATION
ALL RIGHTS AND CLAIMS OF GUARANTOR AGAINST BORROWER (ARISING AS A RESULT OF
SUBROGATION OR OTHERWISE) AS A RESULT OF GUARANTOR’S PAYMENT OF ALL OR A PORTION
OF THE GUARANTEED OBLIGATIONS.  DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
GUARANTOR SHALL NOT RECEIVE OR COLLECT, DIRECTLY OR INDIRECTLY, FROM BORROWER OR
ANY OTHER PARTY ANY AMOUNT UPON THE GUARANTOR CLAIMS.


SECTION 5.2            CLAIMS IN BANKRUPTCY.   IN THE EVENT OF RECEIVERSHIP,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, DEBTOR’S RELIEF, OR OTHER INSOLVENCY
PROCEEDINGS INVOLVING GUARANTOR AS DEBTOR, LENDER SHALL HAVE THE RIGHT TO PROVE
ITS CLAIM IN ANY SUCH PROCEEDING SO AS TO ESTABLISH ITS RIGHTS HEREUNDER AND
RECEIVE DIRECTLY FROM THE RECEIVER, TRUSTEE OR OTHER COURT CUSTODIAN DIVIDENDS
AND PAYMENTS WHICH WOULD OTHERWISE BE PAYABLE UPON THE GUARANTOR CLAIMS. 
GUARANTOR HEREBY ASSIGNS SUCH DIVIDENDS AND PAYMENTS TO LENDER.  SHOULD LENDER
RECEIVE, FOR APPLICATION AGAINST THE GUARANTEED OBLIGATIONS, ANY DIVIDEND OR
PAYMENT WHICH IS OTHERWISE PAYABLE TO GUARANTOR AND WHICH, AS BETWEEN BORROWER
AND GUARANTOR, SHALL CONSTITUTE A CREDIT AGAINST THE GUARANTOR CLAIMS, THEN,
UPON PAYMENT TO LENDER IN FULL OF THE GUARANTEED OBLIGATIONS, GUARANTOR SHALL
BECOME SUBROGATED TO THE RIGHTS OF LENDER TO THE EXTENT THAT SUCH PAYMENTS TO
LENDER ON THE GUARANTOR CLAIMS HAVE CONTRIBUTED TOWARD THE LIQUIDATION OF THE
GUARANTEED OBLIGATIONS, AND SUCH SUBROGATION SHALL BE WITH RESPECT TO THAT
PROPORTION OF THE GUARANTEED OBLIGATIONS WHICH WOULD HAVE BEEN UNPAID IF LENDER
HAD NOT RECEIVED DIVIDENDS OR PAYMENTS UPON THE GUARANTOR CLAIMS.


 

 

11

--------------------------------------------------------------------------------

 

 


 


SECTION 5.3            PAYMENTS HELD IN TRUST.   IN THE EVENT THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS GUARANTY, GUARANTOR SHOULD
RECEIVE ANY FUNDS, PAYMENT, CLAIM OR DISTRIBUTION WHICH IS PROHIBITED BY THIS
GUARANTY, GUARANTOR AGREES TO HOLD IN TRUST FOR LENDER AN AMOUNT EQUAL TO THE
AMOUNT OF ALL FUNDS, PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED, AND AGREES
THAT IT SHALL HAVE ABSOLUTELY NO DOMINION OVER THE AMOUNT OF SUCH FUNDS,
PAYMENTS, CLAIMS AND/OR DISTRIBUTIONS SO RECEIVED EXCEPT TO PAY THEM PROMPTLY TO
LENDER, AND GUARANTOR COVENANTS PROMPTLY TO PAY THE SAME TO LENDER.


SECTION 5.4            LIENS SUBORDINATE.   GUARANTOR AGREES THAT ANY LIENS,
SECURITY INTERESTS, JUDGMENT LIENS, CHARGES OR OTHER ENCUMBRANCES UPON
BORROWER’S ASSETS SECURING PAYMENT OF THE GUARANTOR CLAIMS SHALL BE AND REMAIN
INFERIOR AND SUBORDINATE TO ANY LIENS, SECURITY INTERESTS, JUDGMENT LIENS,
CHARGES OR OTHER ENCUMBRANCES UPON BORROWER’S ASSETS SECURING PAYMENT OF THE
GUARANTEED OBLIGATIONS, REGARDLESS OF WHETHER SUCH ENCUMBRANCES IN FAVOR OF
GUARANTOR OR LENDER PRESENTLY EXIST OR ARE HEREAFTER CREATED OR ATTACH.  WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER, GUARANTOR SHALL NOT (A) EXERCISE OR ENFORCE
ANY CREDITOR’S RIGHT IT MAY HAVE AGAINST BORROWER IN RESPECT OF ANY GUARANTOR
CLAIM, OR (B) FORECLOSE, REPOSSESS, SEQUESTER OR OTHERWISE TAKE STEPS OR
INSTITUTE ANY ACTION OR PROCEEDINGS (JUDICIAL OR OTHERWISE, INCLUDING WITHOUT
LIMITATION THE COMMENCEMENT OF, OR JOINDER IN, ANY LIQUIDATION, BANKRUPTCY,
REARRANGEMENT, DEBTOR’S RELIEF OR INSOLVENCY PROCEEDING) TO ENFORCE ANY LIENS,
MORTGAGES, DEEDS OF TRUST, SECURITY INTERESTS, COLLATERAL RIGHTS, JUDGMENTS OR
OTHER ENCUMBRANCES ON ASSETS OF BORROWER HELD BY GUARANTOR IN RESPECT OF ANY
GUARANTOR CLAIM.


SECTION 5.5            REINSTATEMENT IN CERTAIN CIRCUMSTANCES.  IF AT ANY TIME
ANY PAYMENT OF THE PRINCIPAL OF OR INTEREST UNDER THE NOTE OR ANY OTHER AMOUNT
PAYABLE BY THE BORROWER UNDER THE LOAN DOCUMENTS IS RESCINDED OR MUST BE
OTHERWISE RESTORED OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION
OF THE BORROWER OR OTHERWISE, GUARANTOR’S OBLIGATIONS HEREUNDER, IF ANY, WITH
RESPECT TO SUCH PAYMENT SHALL BE REINSTATED AS THOUGH SUCH PAYMENT HAS BEEN DUE
BUT NOT MADE AT SUCH TIME.


ARTICLE VI

WAIVER/NOTICE


SECTION 6.1            WAIVER.  NO FAILURE TO EXERCISE, AND NO DELAY IN
EXERCISING, ON THE PART OF LENDER, ANY RIGHT HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT.  THE RIGHTS OF
LENDER HEREUNDER SHALL BE IN ADDITION TO ALL OTHER RIGHTS PROVIDED BY LAW.  NO
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS GUARANTY, NOR ANY CONSENT TO ANY
DEPARTURE THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING AND NO SUCH CONSENT OR
WAIVER SHALL EXTEND BEYOND THE PARTICULAR CASE AND PURPOSE INVOLVED.  NO NOTICE
OR DEMAND GIVEN IN ANY CASE SHALL CONSTITUTE A WAIVER OF THE RIGHT TO TAKE OTHER
ACTION IN THE SAME, SIMILAR OR OTHER INSTANCES WITHOUT SUCH NOTICE OR DEMAND.


SECTION 6.2            NOTICES.  ALL NOTICES OR OTHER WRITTEN COMMUNICATIONS
HEREUNDER SHALL BE DELIVERED IN ACCORDANCE WITH SECTION 15.6 OF THE LOAN
AGREEMENT (EXCEPT THAT NOTICES TO GUARANTOR SHALL BE DELIVERED TO THE ADDRESS
SET FORTH THEREIN FOR BORROWER).


 

 

12

--------------------------------------------------------------------------------

 

 


 


ARTICLE VII

APPLICABLE LAW; WAIVER OF JURY TRIAL


SECTION 7.1            GOVERNING LAW.  (A) THIS GUARANTY WAS NEGOTIATED IN THE
STATE OF NEW YORK, AND MADE BY GUARANTOR AND ACCEPTED BY LENDER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN REFERENCED HEREIN WERE DISBURSED FROM THE
STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP
TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA.  TO THE FULLEST EXTENT PERMITTED BY LAW,
GUARANTOR AND LENDER EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY,
AND THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(B)       ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR
ARISING OUT OF OR RELATING TO THIS GUARANTY SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND EACH OF GUARANTOR AND LENDER
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH OF
GUARANTOR AND LENDER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH
COURT IN ANY SUIT, ACTION OR PROCEEDING.  GUARANTOR DOES HEREBY DESIGNATE AND
APPOINT:

The Corporation Trust Company
111 Eighth Avenue
13th Floor
New York, New York  10011

 

13

--------------------------------------------------------------------------------

 

 

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  GUARANTOR (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR OR REFUSES TO CONSENT TO SUCH DESIGNATION AS AUTHORIZED AGENT FOR
GUARANTOR PURSUANT TO A WRITTEN CONSENT IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST GUARANTOR IN ANY OTHER JURISDICTIONS.


SECTION 7.2            PROVISIONS SUBJECT TO APPLICABLE LAW.   ALL RIGHTS,
POWERS AND REMEDIES PROVIDED IN THIS GUARANTY MAY BE EXERCISED ONLY TO THE
EXTENT THAT THE EXERCISE THEREOF DOES NOT VIOLATE ANY APPLICABLE PROVISIONS OF
LAW AND ARE INTENDED TO BE LIMITED TO THE EXTENT NECESSARY SO THAT THEY WILL NOT
RENDER THIS GUARANTY INVALID, UNENFORCEABLE OR NOT ENTITLED TO BE RECORDED,
REGISTERED OR FILED UNDER THE PROVISIONS OF ANY APPLICABLE LAW.  IF ANY TERM OF
THIS GUARANTY OR ANY APPLICATION THEREOF SHALL BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE REMAINDER OF THIS GUARANTY SHALL BE CONSTRUED
WITHOUT SUCH PROVISION AND THIS GUARANTY AND ANY OTHER APPLICATION OF THE TERM
SHALL NOT BE AFFECTED THEREBY.


SECTION 7.3            TRIAL BY JURY.  GUARANTOR AND LENDER EACH HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, COUNTERCLAIM, CROSSCLAIM OR OTHERWISE, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN
EVIDENCED BY THE NOTE, THIS GUARANTY, THE NOTE OR THE OTHER LOAN DOCUMENTS, THE
PROPERTY OR ANY ACTS OR OMISSIONS OF LENDER, AND EACH OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS IN CONNECTION THEREWITH.  THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  GUARANTOR AND
LENDER ARE EACH HEREBY

 

14

--------------------------------------------------------------------------------

 

 





AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.


ARTICLE VIII

DEFINITIONS; CONSTRUCTION

All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.


SECTION 8.1            DEFINITIONS AND CONSTRUCTION.  UNLESS THE CONTEXT CLEARLY
INDICATES A CONTRARY INTENT OR UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN,
WORDS USED IN THIS GUARANTY MAY BE USED INTERCHANGEABLY IN SINGULAR OR PLURAL
FORM; THE WORD “LENDER” SHALL MEAN “LENDER AND EACH AND ANY SUBSEQUENT HOLDER(S)
OF ALL OR ANY PORTION OF THE NOTE,” THE WORD “BORROWER” SHALL INCLUDE ANY NEW OR
SUCCESSOR CORPORATION, ASSOCIATION, PARTNERSHIP (GENERAL OR LIMITED), LIMITED
LIABILITY COMPANY, JOINT VENTURE, TRUST OR OTHER INDIVIDUAL OR ORGANIZATION
FORMED AS A RESULT OF ANY MERGER, REORGANIZATION, SALE, TRANSFER, DEVISE, GIFT
OR BEQUEST OF BORROWER, THE WORD “NOTE” SHALL MEAN “THE NOTE AND ANY OTHER
EVIDENCE OF INDEBTEDNESS SECURED BY THE LOAN DOCUMENTS,” THE WORD “PROPERTY”
SHALL INCLUDE ANY PORTION OF THE PROPERTY AND ANY INTEREST THEREIN, AND THE
PHRASES “ATTORNEYS’ FEES”, “LEGAL FEES” AND “COUNSEL FEES” SHALL INCLUDE ANY AND
ALL REASONABLE THIRD PARTY ATTORNEYS’, PARALEGAL, LEGAL ASSISTANT AND LAW CLERK
FEES AND DISBURSEMENTS, AND INCLUDING, BUT NOT LIMITED TO, FEES AND
DISBURSEMENTS AT THE PRE-TRIAL, TRIAL AND APPELLATE LEVELS INCURRED OR PAID BY
LENDER IN PROTECTING ITS INTEREST IN THE PROPERTY, THE LEASES AND THE RENTS AND
ENFORCING ITS RIGHTS HEREUNDER. WHEREVER PURSUANT TO THIS GUARANTY IT IS
PROVIDED THAT GUARANTOR SHALL PAY ANY COSTS AND EXPENSES, SUCH COSTS AND
EXPENSES SHALL INCLUDE, BUT NOT BE LIMITED TO, LEGAL FEES AS DEFINED ABOVE. 
WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED HEREIN SHALL INCLUDE THE
CORRESPONDING MASCULINE, FEMININE OR NEUTER FORMS, AND THE SINGULAR FORM OF
NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL AND VICE VERSA.  ALL REFERENCES TO
SECTIONS, SUBSECTIONS, PARAGRAPHS, SCHEDULES AND EXHIBITS ARE TO SECTIONS,
SUBSECTIONS, PARAGRAPHS, SCHEDULES AND EXHIBITS IN OR TO THIS GUARANTY UNLESS
OTHERWISE SPECIFIED.  THE SCHEDULES AND EXHIBITS ANNEXED HERETO ARE HEREBY
INCORPORATED HEREIN AS A PART OF THIS GUARANTY WITH THE SAME FORCE AND EFFECT AS
IF SET FORTH IN THE BODY HEREOF. THE HEADINGS AND CAPTIONS OF VARIOUS ARTICLES
AND SECTIONS OF THIS GUARANTY ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT
TO BE CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE
PROVISIONS HEREOF.  UNLESS OTHERWISE SPECIFIED, THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS GUARANTY SHALL REFER
TO THIS GUARANTY AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
GUARANTY.  THE WORDS “INCLUDES”, “INCLUDING” AND SIMILAR TERMS SHALL BE
CONSTRUED AS IF FOLLOWED BY THE WORDS “WITHOUT LIMITATION”. WHENEVER IN THIS
GUARANTY ANY CONSENT, APPROVAL, DETERMINATION OR DECISION OF LENDER IS TO BE
MADE BY LENDER, OR ANY MATTER IS TO BE SATISFACTORY TO LENDER, THEN UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY, SUCH PROVISION SHALL BE DEEMED TO MEAN THAT
SUCH CONSENT, APPROVAL, DETERMINATION OR DECISION OF LENDER OR DETERMINATION
WHETHER A MATTER IS SATISFACTORY SHALL BE MADE BY LENDER IN ITS SOLE AND
ABSOLUTE DISCRETION FOR ANY OR NO REASON AND SHALL BE FINAL AND CONCLUSIVE.  IN
THE EVENT THAT A CLAIM OR ADJUDICATION IS MADE THAT LENDER OR ITS AGENTS HAVE
ACTED UNREASONABLY OR UNREASONABLY DELAYED (OR REFRAINED FROM) ACTING IN ANY
CASE WHERE, BY LAW OR UNDER THIS GUARANTY OR THE OTHER LOAN DOCUMENTS, LENDER OR
SUCH AGENT, AS THE CASE MAY BE, HAS AN OBLIGATION TO ACT REASONABLY OR PROMPTLY,
NEITHER LENDER NOR ITS AGENTS SHALL BE LIABLE FOR ANY MONETARY DAMAGES, AND

 

15

--------------------------------------------------------------------------------

 

 


GUARANTOR’S AND/OR BORROWER’S SOLE REMEDY SHALL BE LIMITED TO COMMENCING AN
ACTION SEEKING INJUNCTIVE RELIEF OR DECLARATORY JUDGMENT.  ANY ACTION OR
PROCEEDING TO DETERMINE WHETHER LENDER HAS ACTED REASONABLY SHALL BE DETERMINED
BY AN ACTION SEEKING DECLARATORY JUDGMENT.  ANY REFERENCE IN THIS GUARANTY OR IN
ANY OTHER LOAN DOCUMENT TO ANY LOAN DOCUMENT SHALL BE DEEMED TO INCLUDE
REFERENCES TO SUCH DOCUMENTS AS THE SAME MAY HEREAFTER BE AMENDED, MODIFIED,
SUPPLEMENTED, EXTENDED, REPLACED AND/OR RESTATED FROM TIME TO TIME (AND, IN THE
CASE OF ANY NOTE OR OTHER INSTRUMENT, TO ANY INSTRUMENT ISSUED IN SUBSTITUTION
THEREFOR). THE PARTIES HERETO ACKNOWLEDGE THAT THEY WERE REPRESENTED BY COUNSEL
IN CONNECTION WITH NEGOTIATION AND DRAFTING OF THIS GUARANTY AND THAT THIS
GUARANTY SHALL NOT BE SUBJECT TO THE PRINCIPLE OF CONSTRUING ITS MEANING AGAINST
THE PARTY WHICH DRAFTED SAME.


ARTICLE IX

MISCELLANEOUS PROVISIONS


SECTION 9.1            NO ORAL CHANGE.   THIS GUARANTY, AND ANY PROVISIONS
HEREOF, MAY NOT BE MODIFIED, AMENDED, WAIVED, EXTENDED, RESTATED, CHANGED,
DISCHARGED OR TERMINATED ORALLY OR BY ANY ACT OR FAILURE TO ACT ON THE PART OF
GUARANTOR OR LENDER, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT OF ANY MODIFICATION, AMENDMENT, WAIVER, EXTENSION,
RESTATEMENT, CHANGE, DISCHARGE OR TERMINATION IS SOUGHT.


SECTION 9.2            SUCCESSORS AND ASSIGNS.   THIS GUARANTY SHALL BE BINDING
UPON GUARANTOR AND INURE TO THE BENEFIT OF GUARANTOR AND LENDER AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS FOREVER.  LENDER MAY SELL, ASSIGN,
PLEDGE, PARTICIPATE, TRANSFER OR DELEGATE, AS APPLICABLE TO ONE OR MORE PERSONS
ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS GUARANTY IN CONNECTION
WITH ANY ASSIGNMENT, SALE, PLEDGE, PARTICIPATION OR TRANSFER OF THE LOAN AND THE
LOAN DOCUMENTS TO ANY PERSON IN ACCORDANCE WITH THE LOAN AGREEMENT.  ANY
ASSIGNEE OR TRANSFEREE OF LENDER SHALL BE ENTITLED TO ALL THE BENEFITS AFFORDED
TO LENDER UNDER THIS GUARANTY.  EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN
AGREEMENT, GUARANTOR SHALL NOT HAVE THE RIGHT TO DELEGATE, ASSIGN OR TRANSFER
ITS RIGHTS OR OBLIGATIONS UNDER THIS GUARANTY WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDER, AND ANY ATTEMPTED ASSIGNMENT, DELEGATION OR TRANSFER WITHOUT SUCH
CONSENT SHALL BE NULL AND VOID.  IF GUARANTOR CONSISTS OF MORE THAN ONE PERSON
OR PARTY, THE OBLIGATIONS OF EACH SUCH PERSON OR PARTY SHALL BE JOINT AND
SEVERAL.


SECTION 9.3            RECITALS.   THE RECITAL AND INTRODUCTORY PARAGRAPHS
HEREOF ARE A PART HEREOF, FORM A BASIS FOR THIS GUARANTY AND SHALL BE CONSIDERED
PRIMA FACIE EVIDENCE OF THE FACTS AND DOCUMENTS REFERRED TO THEREIN.


SECTION 9.4            RIGHTS AND REMEDIES.   IF GUARANTOR BECOMES LIABLE FOR
ANY INDEBTEDNESS OWING BY BORROWER TO LENDER, BY ENDORSEMENT OR OTHERWISE, OTHER
THAN UNDER THIS GUARANTY, SUCH LIABILITY SHALL NOT BE IN ANY MANNER IMPAIRED OR
AFFECTED HEREBY AND THE RIGHTS OF LENDER HEREUNDER SHALL BE CUMULATIVE OF ANY
AND ALL OTHER RIGHTS THAT LENDER MAY EVER HAVE AGAINST GUARANTOR.  THE EXERCISE
BY LENDER OF ANY RIGHT OR REMEDY HEREUNDER OR UNDER ANY OTHER INSTRUMENT, OR AT
LAW OR IN EQUITY, SHALL NOT PRECLUDE THE CONCURRENT OR SUBSEQUENT EXERCISE OF
ANY OTHER RIGHT OR REMEDY.


 

 

16

--------------------------------------------------------------------------------

 

 


 


SECTION 9.5            ENTIRETY.  THIS GUARANTY EMBODIES THE FINAL, ENTIRE
AGREEMENT OF GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF.  THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT.  THERE ARE NO ORAL AGREEMENTS AMONG GUARANTOR AND LENDER.


SECTION 9.6            DELAY NOT A WAIVER.   NEITHER ANY FAILURE NOR ANY DELAY
ON THE PART OF ANY PARTY HERETO IN INSISTING UPON STRICT PERFORMANCE OF ANY
TERM, CONDITION, COVENANT OR AGREEMENT, OR EXERCISING ANY RIGHT, POWER, REMEDY
OR PRIVILEGE HEREUNDER, OR ANY OTHER DOCUMENT OR INSTRUMENT ENTERED INTO OR
DELIVERED IN CONNECTION HEREWITH OR PURSUANT HERETO, SHALL OPERATE AS OR
CONSTITUTE A WAIVER THEREOF, NOR SHALL A SINGLE OR PARTIAL EXERCISE THEREOF
PRECLUDE ANY OTHER FUTURE EXERCISE, OR THE EXERCISE OF ANY OTHER RIGHT, POWER,
REMEDY OR PRIVILEGE.  A WAIVER OF ONE DEFAULT WITH RESPECT TO ANY PERSON SHALL
NOT BE CONSTRUED TO BE A WAIVER OF ANY SUBSEQUENT DEFAULT WITH RESPECT TO SUCH
PERSON OR ANY OTHER PERSON OR TO IMPAIR ANY REMEDY, RIGHT OR POWER CONSEQUENT
THEREON.


SECTION 9.7            NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY
BENEFICIARIES.   (A)  GUARANTOR AND LENDER INTEND THAT THE RELATIONSHIPS CREATED
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS BE SOLELY THAT OF GUARANTOR AND
LENDER.  NOTHING HEREIN OR THEREIN IS INTENDED TO CREATE A JOINT VENTURE,
PARTNERSHIP, TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP BETWEEN GUARANTOR
OR LENDER NOR TO GRANT LENDER ANY INTEREST IN THE PROPERTY OTHER THAN THAT OF
MORTGAGEE, ASSIGNEE, SECURED PARTY, BENEFICIARY OR LENDER.


(B)               THIS GUARANTY AND THE OTHER LOAN DOCUMENTS ARE SOLELY FOR THE
BENEFIT OF LENDER AND NOTHING CONTAINED IN THIS GUARANTY OR THE OTHER LOAN
DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE OTHER THAN LENDER ANY RIGHT TO
INSIST UPON OR TO ENFORCE THE PERFORMANCE OR OBSERVANCE OF ANY OF THE
OBLIGATIONS CONTAINED HEREIN OR THEREIN.  IN ADDITION, LENDER IS NOT THE AGENT
OR REPRESENTATIVE OF GUARANTOR AND THIS GUARANTY SHALL NOT MAKE LENDER LIABLE TO
ANY PERSON FOR GOODS DELIVERED TO OR SERVICES PERFORMED BY THEM UPON THE
PROPERTY, OR FOR DEBTS OR CLAIMS ACCRUING TO SUCH PARTIES AGAINST BORROWER AND
THERE IS NO CONTRACTUAL RELATIONSHIP, EITHER EXPRESS OR IMPLIED, BETWEEN LENDER
AND ANY PERSON SUPPLYING ANY WORK, LABOR OR MATERIALS FOR THE IMPROVEMENTS.


 

 

17

--------------------------------------------------------------------------------

 

 


 


SECTION 9.8            LIMITATION ON LENDER’S RESPONSIBILITY.   NO PROVISION OF
THIS GUARANTY SHALL OPERATE TO PLACE ANY OBLIGATION OR LIABILITY FOR THE
CONTROL, CARE, MANAGEMENT OR REPAIR OF THE PROPERTY UPON LENDER, NOR SHALL IT
OPERATE TO MAKE LENDER RESPONSIBLE OR LIABLE FOR ANY WASTE COMMITTED ON THE
PROPERTY BY THE TENANTS OR ANY OTHER PERSON, OR FOR ANY DANGEROUS OR DEFECTIVE
CONDITION OF THE PROPERTY, OR FOR ANY NEGLIGENCE IN THE MANAGEMENT, UPKEEP,
REPAIR OR CONTROL OF THE PROPERTY RESULTING IN LOSS OR INJURY OR DEATH TO ANY
TENANT, LICENSEE, EMPLOYEE OR STRANGER.  NOTHING HEREIN CONTAINED SHALL BE
CONSTRUED AS CONSTITUTING LENDER A “MORTGAGEE IN POSSESSION.”


SECTION 9.9            JOINT AND SEVERAL LIABILITY.   IF MORE THAN ONE PERSON
SHALL BE A GUARANTOR HEREUNDER, ALL REPRESENTATIONS, WARRANTIES, COVENANTS (BOTH
AFFIRMATIVE AND NEGATIVE) AND ALL OTHER OBLIGATIONS HEREUNDER SHALL BE THE JOINT
AND SEVERAL OBLIGATION OF EACH SUCH PERSON AND A DEFAULT OR EVENT OF DEFAULT BY
ANY SUCH PERSON HEREUNDER SHALL BE DEEMED A DEFAULT OR EVENT OF DEFAULT
HEREUNDER BY ALL SUCH PERSONS.


SECTION 9.10        EXCULPATION OF CERTAIN PERSONS.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS GUARANTY, NO DIRECT OR INDIRECT SHAREHOLDER,
PARTNER, MEMBER, PRINCIPAL, AFFILIATE, EMPLOYEE, OFFICER, TRUSTEE, DIRECTOR,
AGENT OR OTHER REPRESENTATIVE OF GUARANTOR (EACH, A “RELATED PARTY”) SHALL HAVE
ANY PERSONAL LIABILITY FOR, NOR BE JOINED AS A PARTY TO, ANY ACTION (EXCEPT AS
REQUIRED BY ANY APPLICABLE LEGAL REQUIREMENTS) WITH RESPECT TO THE PAYMENT,
PERFORMANCE OR DISCHARGE OF ANY COVENANTS, OBLIGATIONS OR UNDERTAKINGS OF
GUARANTOR UNDER THIS GUARANTY, AND BY ACCEPTANCE HEREOF, LENDER FOR ITSELF AND
ITS SUCCESSORS AND ASSIGNS IRREVOCABLY WAIVE ANY AND ALL RIGHT TO SUE FOR, SEEK
OR DEMAND ANY SUCH DAMAGES, MONEY JUDGMENT, DEFICIENCY JUDGMENT OR PERSONAL
JUDGMENT AGAINST ANY RELATED PARTY UNDER OR BY REASON OF OR IN CONNECTION WITH
THE LOAN DOCUMENTS AND AGREE TO LOOK SOLELY TO THE ASSETS OF GUARANTOR FOR THE
ENFORCEMENT OF SUCH LIABILITY AND OBLIGATION OF GUARANTOR.  IN ADDITION TO THE
FOREGOING, NOTWITHSTANDING ANYTHING CONTAINED IN THIS GUARANTY TO THE CONTRARY,
IN NO EVENT SHALL THE ASSETS OF ANY RELATED PARTY (INCLUDING ANY DISTRIBUTIONS
MADE BY GUARANTOR TO ITS DIRECT OR INDIRECT MEMBERS, PARTNERS OR SHAREHOLDERS)
BE AVAILABLE TO SATISFY ANY OBLIGATION OF GUARANTOR HEREUNDER.


SECTION 9.11        TIME OF THE ESSENCE.   TIME IS OF THE ESSENCE WITH RESPECT
TO THE PERFORMANCE BY GUARANTOR OF ITS OBLIGATIONS PURSUANT TO THIS GUARANTY.


SECTION 9.12        INVALID PROVISIONS.  IF ANY PROVISION OF THIS GUARANTY IS
HELD TO BE ILLEGAL, INVALID, OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS
EFFECTIVE DURING THE TERM OF THIS GUARANTY, SUCH PROVISION SHALL BE FULLY
SEVERABLE AND THIS GUARANTY SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THIS GUARANTY,
AND THE REMAINING PROVISIONS OF THIS GUARANTY SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION OR BY ITS SEVERANCE FROM THIS GUARANTY, UNLESS SUCH CONTINUED
EFFECTIVENESS OF THIS GUARANTY, AS MODIFIED, WOULD BE CONTRARY TO THE BASIC
UNDERSTANDINGS AND INTENTIONS OF THE PARTIES AS EXPRESSED HEREIN.


 

 

18

--------------------------------------------------------------------------------

 

 


 


SECTION 9.13        COOPERATION.  GUARANTOR ACKNOWLEDGES THAT, IN ACCORDANCE
WITH THE LOAN AGREEMENT, LENDER AND ITS SUCCESSORS AND ASSIGNS, IN ACCORDANCE
WITH THE LOAN AGREEMENT, MAY (I) SELL THIS GUARANTY, THE NOTE AND THE OTHER LOAN
DOCUMENTS TO ONE OR MORE INVESTORS AS A WHOLE LOAN, (II) PARTICIPATE THE LOAN
SECURED BY THIS GUARANTY TO ONE OR MORE INVESTORS, (III) DEPOSIT THIS GUARANTY,
THE NOTE AND THE OTHER LOAN DOCUMENTS WITH A TRUST, WHICH TRUST MAY SELL
CERTIFICATES TO INVESTORS EVIDENCING AN OWNERSHIP INTEREST IN THE TRUST ASSETS,
OR (IV) OTHERWISE SELL OR PLEDGE THE LOAN OR ONE OR MORE INTERESTS THEREIN TO
INVESTORS (THE TRANSACTIONS REFERRED TO IN CLAUSES (I) THROUGH (IV) ARE
HEREINAFTER EACH REFERRED TO AS A “SECONDARY MARKET TRANSACTION”).  GUARANTOR
SHALL COOPERATE REASONABLY WITH LENDER IN EFFECTING ANY SUCH SECONDARY MARKET
TRANSACTION AND SHALL COOPERATE REASONABLY TO IMPLEMENT ALL REQUIREMENTS IMPOSED
BY ANY RATING AGENCIES INVOLVED IN ANY SECONDARY MARKET TRANSACTION.  GUARANTOR
SHALL PROVIDE SUCH INFORMATION AND DOCUMENTS RELATING TO GUARANTOR, BORROWER,
THE PROPERTY AND ANY TENANTS OF THE PROPERTY AS LENDER MAY REASONABLY REQUEST IN
CONNECTION WITH SUCH SECONDARY MARKET TRANSACTION.  IN ADDITION, GUARANTOR SHALL
MAKE AVAILABLE TO LENDER ALL INFORMATION CONCERNING ITS BUSINESS AND OPERATIONS
THAT LENDER MAY REASONABLY REQUEST.  LENDER SHALL BE PERMITTED TO SHARE ALL SUCH
INFORMATION WITH THE INVESTMENT BANKING FIRMS, RATING AGENCIES, ACCOUNTING
FIRMS, LAW FIRMS AND OTHER THIRD-PARTY ADVISORY FIRMS INVOLVED WITH THE LOAN AND
THE LOAN DOCUMENTS OR THE APPLICABLE SECONDARY MARKET TRANSACTION.  IT IS
UNDERSTOOD THAT THE INFORMATION PROVIDED BY GUARANTOR TO LENDER INCLUDING ANY
AND ALL FINANCIAL STATEMENTS PROVIDED TO LENDER PURSUANT TO SECTION 3.9 HEREOF
MAY ULTIMATELY BE INCORPORATED INTO THE OFFERING DOCUMENTS FOR THE SECONDARY
MARKET TRANSACTION AND THUS VARIOUS INVESTORS OR POTENTIAL INVESTORS MAY ALSO
SEE SOME OR ALL OF THE INFORMATION.  LENDER AND ALL OF THE AFORESAID THIRD-PARTY
ADVISORS AND PROFESSIONAL FIRMS SHALL BE ENTITLED TO RELY ON THE INFORMATION
SUPPLIED BY, OR ON BEHALF OF, GUARANTOR IN THE FORM AS PROVIDED BY GUARANTOR. 
LENDER MAY PUBLICIZE THE EXISTENCE OF THE LOAN IN CONNECTION WITH ITS MARKETING
FOR A SECONDARY MARKET TRANSACTION OR OTHERWISE AS PART OF ITS BUSINESS
DEVELOPMENT. GUARANTOR’S OBLIGATIONS UNDER THIS SECTION 9.13 SHALL BE AT THE
SOLE COST AND EXPENSE OF LENDER.


SECTION 9.14        DUPLICATE ORIGINALS, COUNTERPARTS.   THIS GUARANTY MAY BE
EXECUTED IN ANY NUMBER OF DUPLICATE ORIGINALS AND EACH DUPLICATE ORIGINAL SHALL
BE DEEMED TO BE AN ORIGINAL.  THIS GUARANTY MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH COUNTERPARTS SHALL BE DEEMED AN ORIGINAL INSTRUMENT
AND ALL OF WHICH TOGETHER SHALL CONSTITUTE A SINGLE GUARANTY.  THE FAILURE OF
ANY PARTY HERETO TO EXECUTE THIS GUARANTY, OR ANY COUNTERPART HEREOF, SHALL NOT
RELIEVE THE OTHER SIGNATORIES FROM THEIR OBLIGATIONS HEREUNDER.

[NO FURTHER TEXT ON THIS PAGE]

 

19

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day and
year first written above.

GUARANTOR:

 

ALEXANDER’S, INC.,  

a Delaware corporation

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

 

 

 

 